

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This Agreement (this “Agreement”), dated as of July 18, 2008 (the “Effective
Date”) by and between VioQuest Pharmaceuticals, Inc., a Delaware corporation
with principal executive offices at 180 Mount Airy Road, Suite 102, Basking
Ridge, NJ 07920 (the “Company”), and Christopher Schnittker, residing at 652
Ashbourne Road, Elkins Park, PA 19027 (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to employ the Executive as Vice President and Chief
Financial Officer of the Company, and the Executive desires to serve the Company
in such capacity, upon the terms and subject to the conditions contained in this
Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:
 
1.  Employment.
 
(a)    Services.   The Executive will be employed by the Company as its Vice
President and Chief Financial Officer. The Executive will report to the Chief
Executive Officer (the “CEO”) and shall perform such duties as are consistent
with his position as Vice President and Chief Financial Officer (the
“Services”). The Executive agrees to perform such duties faithfully, to devote
all of his working time, attention and energies to the business of the Company,
and while he remains employed, not to engage in any other business activity that
is in conflict with his duties and obligations to the Company.
 
(b)    Acceptance.   The Executive hereby accepts such employment and agrees to
render the Services.
 
2.   Term. The Executive’s employment under this Agreement (the “Term”) shall
commence on July 21, 2008 (the “Commencement Date”) and shall continue for a
term of two (2) years, unless sooner terminated pursuant to Section 8 of this
Agreement. Notwithstanding anything to the contrary contained herein, the
provisions of this Agreement specified in Sections 5, 6, 9, and 10 shall survive
the expiration or termination hereof.
 
3.  Best Efforts; Place of Performance.
 
(a)   The Executive shall devote substantially all of his business time,
attention and energies to the business and affairs of the Company and shall use
his best efforts to advance the best interests of the Company and shall not
during the Term be actively engaged in any other business activity, whether or
not such business activity is pursued for gain, profit or other pecuniary
advantage, that will interfere with the performance by the Executive of his
duties hereunder or the Executive’s availability to perform such duties or that
will adversely affect, or negatively reflect upon, the Company.
 
Page 1 of 17

--------------------------------------------------------------------------------


 
(b)   The duties to be performed by the Executive hereunder shall be performed
primarily at the office of the Company in the State of New Jersey or eastern
Pennsylvania, or wherever the principal executive offices of the Company shall
hereafter be located, subject to reasonable travel requirements on behalf of the
Company, or such other place as the CEO may reasonably designate.
 
4.  Compensation.   As full compensation for the performance by the Executive of
his duties under this Agreement, the Company shall pay the Executive as follows:
 
(a)   Base Salary.   The Company shall pay the Executive an annual salary (the
“Base Salary”) of One Hundred Eighty Five Thousand Dollars ($185,000). Payment
shall be made in accordance with the Company’s normal payroll practices in
effect from time to time. Executive’s Base Salary will be reviewed at least
annually and may be increased in the sole discretion of the Company’s
Compensation Committee. The Base Salary may not be decreased, except upon a
mutual written agreement between the parties.
 
(b)  Bonus.   Executive shall be eligible to receive cash bonuses as follows:
 
(1)  in the event that the Company receives gross proceeds equal to or in excess
of Ten Million Dollars ($10,000,000) as a result of the sale of its securities
in one or a series of related transactions, the Company shall pay to Executive,
within thirty (30) days after the date of the closing which results in the Ten
Million Dollar ($10,000,000) threshold being satisfied, a one-time cash bonus,
paid as a lump sum, in the amount of Fifty Thousand Dollars ($50,000).
 
(2)  a discretionary 30% annual bonus should your job performance be deemed
satisfactory in the sole discretion of the Chief Executive Officer.
 
(c)  Withholding.   The Company shall withhold all applicable federal, state and
local taxes and social security and such other amounts as may be required by law
from all amounts payable to the Executive under this Agreement.
 
(d)  Stock Options / Merger Options.
 
(1)  Pursuant to the Company’s 2003 Stock Option Plan, as amended (the “Stock
Incentive Plan”), the Company shall issue to Executive stock options (the “Stock
Options”) to purchase 180,000 shares of the Company’s Common Stock. The Stock
Options shall have an exercise price per share equal to the fair market value of
a share of Common Stock on the date of grant as determined in accordance with
the Company’s stock option pricing policies and practices and the provisions of
Section 409A of the Internal Revenue Code and regulations thereunder. As a
condition to the grant of the Stock Options, the Executive shall be required to
execute and deliver the Company’s Stock Option Agreement. The Stock Options will
vest in four equal annual installments, commencing with the first anniversary of
the Commencement Date and ending on the fourth anniversary of the Commencement
Date, subject to the terms of the Stock Incentive Plan and the Stock Option
Agreement (such agreement to reflect the provisions of Section 9 hereof).
Notwithstanding the foregoing, in the event that the foregoing grant exceeds the
number of shares reserved and available for option grants under the Stock
Incentive Plan, the Company shall immediately amend the Stock Incentive Plan to
appropriately increase the number of reserved shares under the Stock Incentive
Plan.
 
-2-

--------------------------------------------------------------------------------


 
(2)  The Company shall issue the Executive additional stock options (the “Merger
Options”) to purchase 180,000 shares of the Company’s Common Stock. The Merger
Options will vest in four equal annual installments, commencing with the first
anniversary of the Commencement Date and ending on the fourth anniversary of the
Commencement Date, subject to the terms of the Stock Incentive Plan and the
Stock Option Agreement (such agreement to reflect the provisions of Section 9
hereof), provided, however, the Merger Options will not be exercisable unless
and until the shares of Common Stock that are held in escrow (the “Escrow
Shares”), pursuant to the terms of the merger agreement by and among the
Company, VQ Acquisition Corp. and Greenwich Therapeutics, Inc. dated July 1,
2005, as amended (the “Merger Agreement”), are released from escrow pursuant to
the terms of the Merger Agreement, and provided, further, that (i) only that
amount of the Merger Options will be exercisable equal to the pro-rata portion
of those Escrow Shares that are released from escrow pursuant to the terms of
the Merger Agreement and (ii) the Executive is an employee of the Company at the
time of such release. By way of example and for illustration purposes only, if
40% of the Escrow Shares are released from escrow pursuant to the terms of the
Merger Agreement, then 40% of the Merger Options shall become exercisable by the
Executive, provided, however, such Merger Options have vested pursuant to the
terms of this Agreement.
 
(e)  Additional Stock Options.   The Executive shall be eligible to receive
additional stock options pursuant to the Company’s Stock Incentive Plan
beginning on the first anniversary of this Agreement in an amount determined by
the Board in its good faith and reasonable discretion. The Executive and the
Board shall discuss such grant and the Board will award the Executive such
options as it may, in its sole discretion after discussion with the Executive,
determine.
 
(f)  Expenses.   The Company shall reimburse the Executive for all normal, usual
and necessary expenses incurred by the Executive in furtherance of the business
and affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of the
Executive’s expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company.
 
-3-

--------------------------------------------------------------------------------


 
(g)  Other Benefits.   The Executive shall be entitled to all rights and
benefits for which he shall be eligible under any benefit or other plans
(including, without limitation, dental, medical, medical reimbursement and
hospital plans, pension plans, employee stock purchase plans, profit sharing
plans, bonus plans, prescription drug reimbursement plans, short and long term
disability plans, life insurance and other so-called “fringe” benefits) as the
Company shall make available to its senior executives from time to time.
 
(h)  Vacation.   The Executive shall be entitled to a vacation of three (3)
non-consecutive weeks per annum, in addition to holidays observed by the
Company. During the Term, the Executive shall not be entitled to carry forward
vacation from one year of employment to the next year of employment, nor shall
he receive any compensation for any unused vacation days
 
5.  Confidential Information and Inventions.
 
(a)  The Executive recognizes and acknowledges that in the course of his duties
he is likely to receive confidential or proprietary information of the Company,
its affiliates or third parties with whom the Company or any such affiliates has
an obligation of confidentiality. Accordingly, during and after the Term, the
Executive agrees to keep confidential and not disclose or make accessible to any
other person or use for any other purpose other than in connection with the
fulfillment of his duties under this Agreement, any Confidential and Proprietary
Information owned by, or received by or on behalf of the Company or any of its
affiliates. “Confidential and Proprietary Information” shall include, but shall
not be limited to, confidential or proprietary scientific or technical
information, data, formulas and related concepts, business plans (both current
and under development), client lists, promotion and marketing programs, trade
secrets, or any other confidential or proprietary business information relating
to development programs, costs, revenues, marketing, investments, sales
activities, promotions, credit and financial data, manufacturing processes,
financing methods, plans or the business and affairs of the Company or of any
affiliate or client of the Company. The Executive expressly acknowledges that
the Confidential and Proprietary Information constitutes a protectable business
interest of the Company. The Executive agrees: (i) not to use any such
Confidential and Proprietary Information for himself or others; and (ii) not to
take any Company material or reproductions (including but not limited to
writings, correspondence, notes, drafts, records, invoices, technical and
business policies, computer programs or disks) thereof from the Company’s
offices at any time during his employment by the Company, except as required in
the execution of the Executive’s duties to the Company. The Executive agrees to
return immediately all Company material and reproductions (including but not
limited, to writings, correspondence, notes, drafts, records, invoices,
technical and business policies, computer programs or disks) thereof in his
possession to the Company upon request and in any event immediately upon
termination of employment.
 
(b)  Except with prior written authorization by the Company, the Executive
agrees for a period of five (5) years from the termination of his employment
with the Company not to disclose or publish:
 
-4-

--------------------------------------------------------------------------------


 
(1)  any of the Confidential and Proprietary Information; or
 
(2)  any confidential, scientific, technical or business information of any
other party to whom the Company or any of its affiliates owes an obligation of
confidence.
 
(c)  The Executive agrees that all inventions, discoveries, improvements and
patentable or copyrightable works (“Inventions”) initiated, conceived or made by
him, either alone or in conjunction with others, during the Term shall be the
sole property of the Company to the maximum extent permitted by applicable law
and, to the extent permitted by law, shall be “works made for hire” as that term
is defined in the United States Copyright Act (17 U.S.C.A., Section 101). The
Company shall be the sole owner of all patents, copyrights, trade secret rights,
and other intellectual property or other rights in connection therewith. The
Executive hereby assigns to the Company all right, title and interest he may
have or acquire in all such Inventions; provided, however, that the Board may in
its sole discretion agree to waive the Company’s rights pursuant to this Section
5(c) with respect to any Invention that is not directly or indirectly related to
the Company’s business. The Executive further agrees to assist the Company in
every proper way (but at the Company’s expense) to obtain and from time to time
enforce patents, copyrights or other rights on such Inventions in any and all
countries, and to that end the Executive will execute all documents necessary:
 
(1)  to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and
 
(2)  to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.
 
(d)  The Executive acknowledges that while performing the Services, the
Executive may locate, identify and/or evaluate patented or patentable inventions
having commercial potential in the fields of pharmacy, pharmaceutical,
biotechnology, healthcare, technology and other fields which may be of potential
interest to the Company or one of its affiliates (the “Third Party Inventions”).
The Executive understands, acknowledges and agrees that all rights to, interests
in or opportunities regarding, all Third-Party Inventions identified by the
Company, any of its affiliates or either of the foregoing persons’ officers,
directors, employees (including the Executive), agents or consultants during the
Term shall be and remain the sole and exclusive property of the Company or such
affiliate and the Executive shall have no rights whatsoever to such Third-Party
Inventions and will not pursue for himself or for others any transaction
relating to the Third-Party Inventions which is not on behalf of the Company
unless the Company has expressly abandoned its interest in such Third Party
Inventions in writing.
 
-5-

--------------------------------------------------------------------------------


 
(e)  The Executive agrees that he will promptly disclose to the Company all
Inventions initiated, made or conceived or reduced to practice, either alone or
jointly with others, during the Term.
 
(f)  The provisions of this Section 5 shall survive any termination of this
Agreement.
 
6.  Non-Competition, Non-Solicitation and Non-Disparagement.
 
(a)  The Executive understands and recognizes that his services to the Company
are special and unique and that in the course of performing such services the
Executive will have access to and knowledge of Confidential and Proprietary
Information and the Executive agrees that, during the Term and for either (i)
six (6) months following the expiration or earlier termination of this Agreement
or, (ii) if the Company is providing severance benefits to the Executive
pursuant to Section 9(c) hereof, twelve (12) months (the “Termination Benefits
Period”), he shall not in any manner, directly or indirectly, on behalf of
himself or any person, firm, partnership, joint venture, corporation or other
business entity (“Person”), enter into or engage in any business which is
engaged in any business directly or indirectly competitive with the business of
the Company, either as an individual for his own account, or as a partner, joint
venturer, owner, executive, employee, independent contractor, principal, agent,
consultant, salesperson, officer, director or shareholder of a Person in a
business competitive with the Company within the geographic area of in which the
Company does business, which is deemed by the parties hereto to be New York, New
Jersey, Connecticut, Massachusetts, Pennsylvania, and California. The Executive
acknowledges that, due to the unique nature of the Company’s business, the loss
of any of its clients or the improper use of its Confidential and Proprietary
Information could create significant instability and cause substantial damage to
the Company and therefore the Company has a strong legitimate business interest
in protecting the continuity of its business interests and the restriction
herein agreed to by the Executive narrowly and fairly serves such an important
and critical business interest of the Company. For purposes of this Agreement,
the Company shall be deemed to be actively engaged on the date hereof in the
development and commercialization of medical technologies, including
therapeutics, biologics, devices, and vaccines for the treatment, diagnosis,
and/or prevention of (i) cancers by the inhibition, blocking, activation or
other direct effect on the Akt family (Akt1, Akt2, and Akt3) that are members of
the serine/threonine-specific protein kinase family or; (ii) “hand and foot
syndrome” associated with the treatment of cancer; or (iii) cancers by the
inhibition, activation blocking, or other direct effect on SHP-1 or SHP-2, two
non-transmembrane tyrosine phosphatases. Notwithstanding the foregoing, nothing
contained in this Section 6(a) shall be deemed to prohibit the Executive from
acquiring or holding, solely for investment, publicly traded securities of any
corporation, some or all of the activities of which are competitive with the
business of the Company so long as such securities do not, in the aggregate,
constitute more than five percent (5%) of any class or series of outstanding
securities of such corporation.
 
(b)  The Executive hereby acknowledges and agrees that the covenant against
competition provided for pursuant to Section 6(a) is reasonable with respect to
its duration, geographic area and scope. If, at the time of enforcement of this
Section 6, a court holds that the restrictions stated herein are unreasonable
under the circumstances then existing, the Parties hereto agree that the maximum
duration, scope or geographic area legally permissible under such circumstances
will be substituted for the duration, scope or area state herein.
 
-6-

--------------------------------------------------------------------------------


 
(c)  During the Term and the Termination Benefits Period (as defined in Section
6(a) above), the Executive shall not, directly or indirectly, without the prior
written consent of the Company:
 
(1)  solicit or induce any employee of the Company or any of its affiliates to
leave the employ of the Company or any such affiliate (as the term “affiliate”
is defined in Paragraph 6); or hire for any purpose any employee of the Company
or any affiliate; or hire any former employee who has left the employment of the
Company or any affiliate of the Company within twelve (12) months of the
termination of such employee’s employment with the Company or any such
affiliate; or hire any former employee of the Company in violation of such
employee’s non-competition agreement with the Company or any such affiliate; or
 
(2)  solicit or accept the business of any agent, client or customer of the
Company or any of its affiliates with respect to products, services or
investments similar to those provided or supplied by the Company or any of its
affiliates; or
 
(3)  solicit or accept employment or be retained by any Person who, at any time
during the Term, was an agent, client or customer of the Company or any of its
affiliates where his position will be related to the business of the Company or
any such affiliate.
 
(d)  The Company and the Executive each agree that both during the Term and for
a period of five (5) years thereafter, neither party shall directly or
indirectly disparage, whether or not true, the name or reputation of the other
party or any of its affiliates, including but not limited to, any officer,
director, employee or shareholder of the Company or any of its affiliates (as
defined above). Notwithstanding this Section, nothing contained herein shall
limit or impair the ability of the Executive to provide truthful testimony in
response to any validly issued subpoena.
 
(e)  In the event that the Executive breaches any provisions of Section 5 or
this Section 6 or there is a threatened breach, then, in addition to any other
rights which the Company may have, the Company shall be entitled, without the
posting of a bond or other security, to seek injunctive relief to enforce the
restrictions contained in such Sections The Company and the Executive agree that
any such action for injunctive or equitable relief shall be heard in a state or
federal court situated in the State of New Jersey and each of the parties hereto
agrees to accept service of process by registered or certified mail and to
otherwise consent to the jurisdiction of such courts.
 
-7-

--------------------------------------------------------------------------------


 
(f)  Each of the rights and remedies enumerated in Section 7(d) shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company at law or in equity. If any
of the covenants contained in this Section 7, or any part of any of them, is
hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants or rights or
remedies which shall be given full effect without regard to the invalid
portions. If any of the covenants contained in this Section 7 is held to be
invalid or unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision and in
its reduced form such provision shall then be enforceable.
 
(g)  The provisions of this Section 6 shall survive any termination of this
Agreement.
 


7.  Representations and Warranties. The Executive hereby represents and warrants
to the Company as follows:
 
(a)  Neither the execution or delivery of this Agreement nor the performance by
the Executive of his duties and other obligations hereunder violate or will
violate any statute, law, determination or award, or conflict with or constitute
a default or breach of any covenant or obligation under (whether immediately,
upon the giving of notice or lapse of time or both) any prior employment
agreement, contract, or other instrument to which the Executive is a party or by
which he is bound.
 
(b)  The Executive has the full right, power and legal capacity to enter and
deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
the Executive enforceable against him in accordance with its terms. No approvals
or consents of any persons or entities are required for the Executive to execute
and deliver this Agreement or perform his duties and other obligations
hereunder.
 
8.  Termination. The Executive’s employment hereunder shall be terminated upon
the Executive’s death and may be terminated as follows:
 
(a)  The Executive’s employment hereunder may be terminated by the CEO for
Cause. Any of the following actions by the Executive shall constitute “Cause”:
 
(1)  The willful failure, disregard or refusal by the Executive to perform his
material duties or obligations under this Agreement;
 
(2)  Any willful, intentional or grossly negligent act by the Executive having
the effect of materially injuring (whether financial or otherwise and as
determined in good-faith by a majority of the members of the Board) the business
or reputation of the Company or any of its affiliates, including but not limited
to, any officer, director, executive or shareholder of the Company or any of its
affiliates;
 
-8-

--------------------------------------------------------------------------------


 
(3)  Willful misconduct by the Executive in respect of the material duties or
obligations of the Executive under this Agreement, including, without
limitation, willful insubordination with respect to lawful directions received
by the Executive from the CEO;
 
(4)  The Executive’s indictment of any felony involving moral turpitude
(including entry of a nolo contendere plea);
 
(5)  The determination by the Company, after a reasonable and good-faith
investigation by the Company following a written allegation by another employee
of the Company, that the Executive engaged in some form of harassment prohibited
by law (including, without limitation, age, sex or race discrimination;
 
(6)  Any material misappropriation or embezzlement of the property of the
Company or its affiliates (whether or not a misdemeanor or felony);
 
(7)  Breach by the Executive of any of the provisions of Sections 5, 6, or 7 of
this Agreement; or
 
(8)  Breach by the Executive of any material provision of this Agreement other
than those contained in Sections 5, 6, or 7 which is not cured by the Executive
within thirty (30) days after notice thereof is given to the Executive by the
Company.
 
(b)  The Executive’s employment hereunder may be terminated by the CEO due to
the Executive’s Disability. For purposes of this Agreement, a termination for
“Disability” shall occur (i) when the CEO has provided a written termination
notice to the Executive supported by a written statement from a reputable
independent physician selected and approved by the parties to the effect that
the Executive shall have become so physically or mentally incapacitated as to be
unable to resume, within the ensuing six (6) months, his employment under this
Agreement by reason of physical or mental illness or injury or (ii) upon
rendering of a written termination notice by the CEO after the Executive has
been unable to substantially perform his duties hereunder for 60 or more
consecutive days, or more than 120 days in any consecutive twelve month period,
by reason of any physical or mental illness or injury, which is supported by a
written statement from a reputable independent physician selected and approved
by the parties. For purposes of this Section 8(b), the Executive agrees to make
himself available and to cooperate in a reasonable examination by a reputable
independent physician retained by the Company and approved by the Executive.
Nothing herein shall constitute a waiver of Executive’s right to dispute any
assertion by the Company of Disability or termination on the grounds thereof.
 
(c)  The Executive’s employment hereunder may be terminated by the CEO upon the
occurrence of a Change of Control. For purposes of this Agreement, “Change of
Control” means, following the Effective Date: (i) the acquisition by any Person
(including a group of Persons within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act) of beneficial ownership of any capital stock of the
Company, if, after such acquisition, such Person beneficially owns (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”), provided, however, such person or his or its affiliate(s) do not
own in excess of 50% of such voting power on the date of this Agreement; or (ii)
the consummation of a merger, consolidation, reorganization, recapitalization or
share exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, all or substantially
all of the individuals and entities who were the beneficial owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then-outstanding securities entitled to vote
generally in the election of directors of the resulting or acquiring corporation
in such Business Combination (which shall include, without limitation, a
corporation which as a result of such transaction owns the Company or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership of the
Outstanding Company Voting Securities immediately prior to such Business
Combination.
 
-9-

--------------------------------------------------------------------------------


 
(d)  The Executive’s employment hereunder may be terminated by the Executive for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following, provided that Executive provides the Company
with written notice of the occurrence of any such condition within 90 days of
its occurrence and the Company fails to cure such condition within 30 days after
the date it receives Executive’s written notice: (i) any material reduction by
the Company of the Executive’s compensation or benefits payable hereunder; or
(ii) any material reduction or change in the Executive’s duties,
responsibilities or position; or (iii) a material breach by the Company of a
material term of this Agreement; or (iv) a relocation of Executive’s principal
place of employment by more than fifty (50) miles without Executive’s consent.
 
(e)  The Executive’s employment may be terminated by the Company for any reason
or no reason, subject to the terms of Section 9 of this Agreement.
 
9.  Compensation upon Termination.
 
(a)   If the Executive’s employment is terminated as a result of his death or
Disability, the Company shall pay to the Executive or to the Executive’s estate,
as applicable, in a lump sum within 30 days after the date of termination, (i)
his unpaid Base Salary through the date of his termination and (ii) any expense
reimbursement amounts owed the Executive through the date of his termination,
and shall provide to Executive his benefits in accordance with this Agreement
through the date of his termination. In addition, subject to the provisions of
Section 9(h) hereof, the Company shall continue to pay to the Executive or to
his estate his Base Salary on the regular payroll dates of the Company for the
period beginning on the day after the date of termination and ending on the date
that is six (6) months following the date of termination. In the event that the
Company provides Executive (his spouse and his dependents, if applicable) with
medical, dental and hospitalization coverage (“Health Coverage”) at the time of
termination of Executive’s employment and Executive (and/or his spouse and
dependents, as applicable) elects continued Health Coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or, if
inapplicable, under the applicable state statutes and regulations governing
continuation of health care coverage to former employees (collectively,
“COBRA”), for the twelve (12) month period following the date of termination,
the Company shall reimburse Executive for the amount of the COBRA payments, less
the amount that Executive would have been obligated to make in order to receive
the Health Coverage under the Company’s programs (as in effect at the time of
termination of employment). Subject to Section 9(h) hereof, the Company will
make reimbursement payments to Executive on a monthly basis on the last payroll
date of the month for the previous month’s COBRA payments. All Merger Options
and Stock Options that are scheduled to vest on the next succeeding anniversary
of the Commencement Date shall be accelerated and deemed to have vested as of
the termination date. All Merger Options and Stock Options that have not vested
(or been deemed pursuant to the immediately preceding sentence to have vested)
as of the date of termination shall be forfeited to the Company as of such date.
Merger Options and Stock Options that have vested as of the Executive’s
termination shall remain exercisable for ninety (90) days following such
termination, provided, however, Merger Options that are not exercisable upon
their terms at the time of such termination may not be exercised and shall be
forfeited to the Company as of such date.
 
-10-

--------------------------------------------------------------------------------


 
(b)   If the Executive’s employment is terminated by the CEO for Cause or by the
Executive for other than Good Reason, then the Company shall pay or provide to
the Executive (i) his unpaid Base Salary, (ii) any expense reimbursement amounts
owed the Executive and (iii) his benefits in accordance with this Agreement, all
through the date of his termination. The Executive shall have no further
entitlement hereunder to any other compensation or benefits from the Company.
All Merger Options and Stock Options that have not vested as of the date of
termination shall be forfeited to the Company as of such date. Merger Options
and Stock Options that have vested as of the Executive’s termination shall
remain exercisable for 90 days following such termination, provided, however,
Merger Options that are not exercisable upon their terms at the time of such
termination may not be exercised and shall be forfeited to the Company as of
such date.
 
(c)   If the Executive’s employment is terminated by the Company (or its
successor) upon the occurrence of a Change of Control, is terminated by the
Company other than as a result of the Executive’s death or Disability or other
than as set forth in Section 8(a), or is terminated by the Executive for Good
Reason, then the Company (or its successor, as applicable) shall pay to
Executive, in a lump sum within 30 days after the date of termination, (i) his
unpaid Base Salary through the date of his termination and (ii) any expense
reimbursement amounts owed the Executive through the date of his termination,
and shall provide to Executive his benefits in accordance with this Agreement
though the date of his termination. In addition, subject to the provisions of
Section 9(h) hereof and Section 9(d) hereof, the Company shall continue to pay
to the Executive his Base Salary on the regular payroll dates of the Company for
the period beginning on the first payroll date that occurs on or after the 31st
day after the date of termination and ending on the date that is twelve (12)
months following such date. In the event that the Company provides Executive
(his spouse and his dependents, if applicable) with Health Coverage at the time
of termination of Executive’s employment and Executive elects continued Health
Coverage under COBRA, subject to Section 9(d), for a twelve (12) month period
beginning on the first month-end payroll date that occurs on or after the 31st
day after the date of termination, the Company shall reimburse Executive for the
amount of the COBRA payments, less the amount that Executive would have been
obligated to make in order to receive the Health Coverage under the Company’s
programs (as in effect at the time of termination of employment). Subject to
Section 9(h) hereof (and the foregoing sentence), the Company will make
reimbursement payments to Executive on a monthly basis on the last payroll date
of the month for the previous month’s COBRA payments. The Company’s continuing
Health Coverage reimbursement obligations under this Section 9(c) shall cease in
the event that Executive has the ability to obtain Health Coverage from a
subsequent employer. All Merger Options and Stock Options that are scheduled to
vest on the next succeeding anniversary of the Commencement Date shall be
accelerated and deemed to have vested as of the termination date. All Merger
Options and Stock Options that have not vested (or been deemed pursuant to the
immediately preceding sentence to have vested) as of the date of termination
shall be forfeited to the Company as of such date. Merger Options and Stock
Options that have vested as of the Executive’s termination shall remain
exercisable for 90 days following such termination provided, however, Merger
Options that are not exercisable upon their terms at the time of such
termination may not be exercised and shall be forfeited to the Company as of
such date. Notwithstanding the foregoing, if Executive’s employment is
terminated upon a Change of Control and such Change of Control is a result of
(i) a merger, consolidation, share exchange, or other business combination
transaction, (ii) a sale by the Company of all or substantially all of its
assets for consideration, or (iii) the sale by the Company of newly issued
securities resulting in gross proceeds in excess of $60,000,000, then in each
case all Merger Options and Stock Options that have not vested as of the
termination date shall be accelerated and deemed to have vested as of the
termination date.
 
-11-

--------------------------------------------------------------------------------


 
(d)  Notwithstanding anything to the contrary contained herein, no payments
shall be made to Executive pursuant to Section 9(c) hereof (other than unpaid
Base Salary and reimbursements for business expenses, both through Executive’s
date of termination), whether for Base Salary continuation or reimbursement of
Health Coverage, and no acceleration of vesting of the Merger Options or Stock
Options shall occur pursuant to Section 9(c) hereof unless Executive executes
and delivers to the Company within 30 days after the date of termination a
general mutual release in favor of the Company, its affiliates and their
respective officers, directors, shareholders, members, partners, managers,
employees, plan administrators, agents and attorneys, as well as any
predecessor, future successor or estate or assign of any of the foregoing from
all legally releasable claims and liability (other than the payments and
benefits due under this Agreement) in a form reasonably satisfactory to the
Company and Executive (and the release is not rescinded and remains in effect).
The mutual release shall not release Executive from claims or liability relating
to Executive’s acts or omissions involving or arising from fraud, theft,
criminal acts, or violations of securities law while employed by the Company.
Notwithstanding the foregoing, the Company shall have no obligation to provide
Executive with a release of any claims or liability if the Company terminates
Executive’s employment in accordance with Section 8(a).
 
-12-

--------------------------------------------------------------------------------


 
(e)  This Section 9 sets forth the only obligations of the Company with respect
to the termination of the Executive’s employment with the Company, and the
Executive acknowledges that, upon the termination of his employment, he shall
not be entitled to any payments or benefits which are not explicitly provided in
Section 9.
 
(f)  Omitted.
 
(g)  The obligations of the Company that arise under this Section 9 shall
survive the expiration or earlier termination of this Agreement.
 
(h)   If any payment, compensation or other benefit provided to the Executive in
connection with his employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code and the Executive is a specified employee as defined in Section
409A(2)(B)(i), no part of such payments shall be paid before the day that is six
(6) months plus one (1) day after the termination date (the “New Payment Date”).
The aggregate of any payments that otherwise would have been paid to the
Executive during the period between the termination date and the New Payment
Date shall be paid to the Executive in a lump sum on such New Payment Date.
Thereafter, any payments that remain outstanding as of the day immediately
following the New Payment Date shall be paid without delay over the time period
originally scheduled, in accordance with the terms of this Agreement..
Notwithstanding anything contained herein to the contrary, Executive shall not
be considered to have terminated employment with the Company for purposes of
Sections 8 and 9 hereof unless he would be considered to have incurred a
“termination of employment” from the Company within the meaning of Treasury
Regulation §1.409A-1(h)(1)(ii).
 
(i)  Anything in this Agreement to the contrary notwithstanding, if in the event
of a Change of Control, it is determined that any payment, award, benefit or
distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company or any entity to or for the benefit of the
Executive (the “Payments”) would result in an excise tax within the meaning of
Section 4999 of the Internal Revenue Code of 1986, as amended (“Code”) (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Company (or any
successor entity) shall pay to Executive an additional payment (“Gross Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any Excise Tax) imposed upon the Gross Up Payment, the Executive
retains an amount of the Gross Up Payment equal to the amount the Excise Tax
imposes upon the Payments.
 
10.  Indemnification. The Company shall defend and indemnify the Executive in
his capacity as Vice President and Chief Financial Officer of the Company to the
fullest extent permitted by the Company’s articles and by-laws and under the
Delaware General Corporate Law (the “DGCL”). Within sixty (60) days of the
Effective Date, the Company shall also establish a policy for indemnifying its
officers and directors, including but not limited to the Executive, for all
actions permitted under the DGCL taken in good faith pursuit of their duties for
the Company, including but not limited to the obtaining of an appropriate level
of Directors and Officers Liability coverage and including such provisions in
the Company’s by-laws or certificate of incorporation, as applicable and
customary. The rights to indemnification shall survive any termination of this
Agreement.
 
-13-

--------------------------------------------------------------------------------


 
11.  Miscellaneous.
 
(a)  This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New Jersey, without giving effect to
its principles of conflicts of laws.
 
(b)  Any dispute arising out of, or relating to, this Agreement or the breach
thereof (other than Sections 5 or 6 hereof), or regarding the interpretation
thereof, shall be finally settled by arbitration conducted in New Jersey in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association then in effect before a panel of three
arbitrators appointed in accordance with such rules. Judgment upon any award
rendered therein may be entered and enforcement obtained thereon in any court
having jurisdiction. The arbitrator shall have authority to grant any form of
appropriate relief, whether legal or equitable in nature, including specific
performance. For the purpose of any judicial proceeding to enforce such award or
incidental to such arbitration or to compel arbitration and for purposes of
Sections 5 or 6 hereof, the parties hereby submit to the non-exclusive
jurisdiction of the courts of the State of New Jersey, or the United States
District Court for the District of New Jersey, and agree that service of process
in such arbitration or court proceedings shall be satisfactorily made upon it if
sent by registered mail addressed to it at the address referred to below in
paragraph (g) of this Section 11. The costs of such arbitration shall be borne
proportionate to the finding of fault as determined by the panel of arbitrators.
Pending such resolution of any claim, the Executive shall be entitled to
continue to receive all payments and benefits due under this Agreement or
otherwise, unless the arbitration panel determines otherwise. Judgment on the
arbitration award may be entered by any court of competent jurisdiction.
 
(c)  This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective heirs, legal representatives, successors
and assigns.
 
(d)  This Agreement, and the Executive’s rights and obligations hereunder, may
not be assigned by the Executive. The Company may assign its rights, together
with its obligations, hereunder in connection with any sale, transfer or other
disposition of all or substantially all of its business or assets.
 
(e)  This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the parties hereto.
 
-14-

--------------------------------------------------------------------------------


 
(f)  The failure of either party to insist upon the strict performance of any of
the terms, conditions and provisions of this Agreement shall not be construed as
a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.
 
(g)  All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier or when actually received if sent
by registered or certified mail. Each party may designate another address, for
receipt of notices hereunder by giving notice to the other party in accordance
with this paragraph (g) of this Section 11.
 
(h)  This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.
 
(i)  As used in this Agreement, “affiliate” of a specified Person shall mean and
include any Person controlling, controlled by or under common control with the
specified Person.
 
(j)  The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.
 
(k)  This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.
 
(l)  As used in this Agreement, the masculine, feminine or neuter gender, and
the singular or plural, shall be deemed to include the others whenever and
wherever the context so requires. Additionally, unless the context requires
otherwise, “or” is not exclusive.
 
(m)  This Agreement is intended to comply with the requirements of Section 409A
of the Code (“Section 409A”) and regulations promulgated thereunder. To the
extent that any provision in this Agreement is ambiguous as to its compliance
with Section 409A, the provision shall be read in such a manner so that all
payments due under this Agreement shall comply with Section 409A . For purposes
of Section 409A, each payment made under this Agreement shall be treated as a
separate payment. In no event may Executive, directly or indirectly, designate
the calendar year of payment.
 
-15-

--------------------------------------------------------------------------------




Remainder of Page Intentionally Left Blank; Signature Page Follows
 
-16-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 

 
By:/s/ Michael D. Becker                         
Name: Michael D. Becker
Title: President & CEO
             
By: /s/ Christopher Schnittker                  
Name: Christopher Schnittker

 
-17-

--------------------------------------------------------------------------------


 